UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6590



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVIN LAMONT SMITH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-02-17-F)


Submitted:   November 30, 2004         Decided:     December 21, 2004


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Davin Lamont Smith, Appellant Pro Se. David J. Cortes, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Davin Lamont Smith appeals the district court’s order

denying his motion for modification of his sentence under 18 U.S.C.

§ 3582(c)(2) (2000).        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See United States v. Smith, No. CR-02-17-F

(E.D.N.C. Feb. 23, 2004).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -